Citation Nr: 1425012	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for residuals of a foot injury.   

The matter was most recently remanded in November 2013 for further evidentiary development.  The matter is again before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2013 remand instructions, the Board instructed the RO to take steps to verify the Veteran's proper address, schedule the Veteran for an appropriate VA ankle examination and document a copy of the notice to report for the examination in the claims file.  The Veteran's updated address was obtained and the Veteran was scheduled for three unattended VA ankle examinations.  However, copies of the notice to report for the examination were not associated with the claims file as requested and there is conflicting evidence regarding whether or not the Veteran received proper notification.  For example, two examination requests from December 2013 and January 2013 were documented and indicate the use of the Veteran's outdated address.  After the Veteran did not attend these above mentioned examinations, the Veteran's representative sent correspondences explaining the Veteran could not attend, but did not assert the Veteran did not receive notification.  In a February 20, 2014 VA homeless program note, a VA social worker provided the Veteran with all of dates of his upcoming appointments at the VA and noted he had some of them wrong, which suggests the Veteran was not properly notified.  On March 24, 2014, the RO attempted to call to the Veteran's representative regarding an examination reschedule but the representative was unavailable and it was not possible to leave a message.  A subsequent email indicates the Veteran confirmed the rescheduled April 22, 2014 VA examination over the phone but the examination notification was again sent to the same outdated address.  Without knowing the details of the phone confirmation, and with the written notice having gone to the incorrect address, it is unclear if the Veteran was given the correct date and time of that examination.  Significantly, the Veteran's representative has specifically argued that the Veteran was not properly notified of the examinations due to the use of an old address.  See May 12, 2014 Appellate Brief Presentation.  

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the AOJ did not substantially comply with the Board's directive, remand is required.

The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, the veteran cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although there have been imperfections in the VA examination notifications, it is still notable that there have been three attempts to reschedule the Veteran for an examination since the last Remand with evidence suggesting the Veteran was aware of the fact that VA was attempting to arrange an examination in regard to his claim.  While VA has a duty to ensure adequate notice is provided, that duty does not extend to providing unlimited opportunities to appear.  Therefore, the Veteran is cautioned that he has a duty to keep VA apprised of his current address and to cooperative in appearing for requested examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including those from beyond April 2014.

2.  Schedule the Veteran for an appropriate VA ankle examination for his claim of entitlement of service connection for bilateral Achilles tendonitis.  A copy of the notice to report, not just the VA examination request for this examination must be associated with the claims file with the updated address as noted in VACOLS and as reported by his representative.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran suffers from bilateral Achilles tendonitis or not.  Then, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service, or is otherwise related to service.

The examiner should provide a complete rationale for any opinion provided.

3.  The notification and examination report should be reviewed to ensure complete compliance with the directives of this remand.  If the notification or report is deficient in any manner, it must be corrected.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim remaining on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



